ACCEPTED
                                                                                        01-15-00134-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/15/2015 7:26:50 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                                No. 01-15-00134-CR

JENNIFER LEANN WATSON                         §   IN THE COURT OF  APPEALS
                                                                FILED IN
                                                            1st COURT OF APPEALS
                                              §                 HOUSTON, TEXAS
VS.                                           §   FOR THE FIRST   DISTRICT
                                                            7/15/2015 7:26:50 PM
                                              §             CHRISTOPHER A. PRINE
THE STATE OF TEXAS                            §   OF TEXAS          Clerk


      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW Jennifer Leann Watson, Appellant, by and though her

undersigned attorney of record, and files this Motion to Extend Time to File

Appellant’s brief herein, and as sufficient cause therefore shows the following

facts within the personal knowledge of Appellant’s attorney:

                                         I.

      Appellant was indicted for the felony offense of Possession With Intent to

Deliver a Controlled Substance. Appellant pled guilty and was placed on deferred

adjudication community supervision for a period of three years. The State

subsequently filed a motion to adjudicate guilt alleging that Appellant violated the

conditions of her community supervision. Appellant pled true to the motion to

adjudicate without any agreed recommendation from the State, and the trial court

found Appellant guilty and sentenced her to serve six years in prison. Appellant

filed timely written notice of appeal.


                                         1
                                         II.

      On June 17, 2015, Appellant’s attorney received notice from this Honorable

Court of Appeals that Appellant’s first motion to extend time to file Appellant’s

brief had been granted, making Appellant’s brief due on or before July 15, 2015.

                                         III.

      Appellant’s attorney hereby requests that the due date for Appellant’s brief

be extended by a period of 30 days until August 14, 2015. This is Appellant’s

second request for an extension in this matter.

                                         IV.

      The facts relied upon to reasonably explain the need for the requested

extension are as follows:

      Appellant’s attorney is a solo practitioner who had a full schedule of court

appearances on pending felony cases since June 15, 2015. In addition, during this

same period Appellant’s attorney was involved in pre-trial preparations in five

pending felony trial cases, four of which were set for jury trial the week of July 6,

2015. Further, Appellant’s attorney was involved in reviewing records and

researching points of error in nine other pending direct appeals, including three

with briefs filed the week of July 6, 2015. And finally, Appellant’s attorney was

out of town on a previously scheduled family vacation for a period of two weeks.


                                          2
      Given the foregoing facts, Appellant’s attorney did not have adequate time

available to properly review the appellate record, fully research potential points of

error, and draft and file an appropriate appellate brief on Appellant’s behalf by the

current due date of July 15, 2015.




      WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that this

Honorable Court of Appeals will grant this motion and extend the time to file

Appellant’s brief for a period of 30 days to August 14, 2015.

                                             Respectfully Submitted,

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)




                                         3
                         CERTIFICATE OF SERVICE

      I certify that I served the foregoing motion on the District Attorney of Harris

County, Texas, by sending a copy to Mr. Alan Curry, Chief of the Appellate

Division, Harris County District Attorney’s Office, via electronic service to

curry_alan@dao.hctx.net on July 15, 2015.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                      CERTIFICATE OF COMPLIANCE

      Pursuant to the provisions of Rule 9(i)(3) of the Texas Rules of Appellate

Procedure I certify that this document contains 601 words.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                                         4